Citation Nr: 0613440	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran had active service from July 1959 to July 1979.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Albuquerque, 
New Mexico, VA Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service records reflect the veteran served in Vietnam from 
1966 to 1967, and his military occupation specialty (MOS) was 
medical equipment repairman.  

Service medical records are negative for a diagnosis of PTSD.  
The May 1959 service entrance examination report shows that 
psychiatric examination was normal.  An April 1962 separation 
examination report shows that psychiatric examination was 
normal.  A September 1966 examination report shows 
psychiatric examination was normal.  The examiner noted a 
six-month history of left "precord" pain, which the veteran 
felt may be secondary to gas and nervous tension.  A June 
1968 report of examination shows psychiatric examination was 
normal.  A February 1972 examination report shows psychiatric 
examination was normal.  On the accompanying medical history, 
he denied having or having had frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of ant 
sort.  In August 1973, he denied having or having had 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  A May 1976 examination report 
shows psychiatric examination was normal.  On the 
accompanying medical history, he denied having or having had 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  An October 1977 report shows 
psychiatric examination was normal.  On the accompanying 
medical history, he denied having or having had frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  In August 1978, he indicated he had 
never had psychiatric care.  The February 1979 retirement 
examination report shows that psychiatric examination was 
normal.  On the accompanying medical history, he indicated 
that he had or had had depression or excessive worry and 
nervous trouble.  The examiner noted anterior chest pain 
induced by tension.  

In March 2003, the diagnosis was PTSD, chronic delayed onset, 
depressive disorder not otherwise specified, secondary to 
PTSD.  The examiner stated that the veteran had somewhat of 
an atypical traumatic experience.  There is insufficient 
evidence to determine whether PTSD is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the March 2003 VA examiner, if 
available, otherwise another VA examiner.  
The examiner should be requested to 
identify the specific stressor upon which 
the diagnosis of PTSD is based.  

2.  The AOJ should issued a VCAA letter that complies 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

3.  The AOJ shall 0prepare a documents state 
specifically establishes whether service connection 
for a psychophysiologic disorder remains in effect or 
has been effectively severed.

4.  The AOJ shall schedule the veteran for an 
examination by a board certified psychiatrist.  The 
examiner should review the entire record and is 
informed that service connection has been granted for 
psychophysiologic gastrointestinal disorder.  The 
examiner is requested to determine whether the 
veteran has PTSD and if so, identify the stressors.  
In regard to any other disorder, the examiner should 
identify any diagnoses and render an opinion as to 
whether there is any relationship between a current 
diagnosis and an in-service manifestation or the 
service-connected psychophysiologic disorder.  If 
there is no relationship, such should clearly be 
stated in the report.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





